Citation Nr: 1728732	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  05-18 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 4, 2011.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1967 to June 1970, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal and the Combat Action Ribbon.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  An October 2015 rating decision increased the Veteran's disability rating for PTSD to 100 percent effective April 4, 2011.

The Veteran testified at a travel Board hearing at the RO in October 2005 and a video-conference Board hearing in October 2010.  The Veteran also had Decision Review Officer (DRO) hearings in January 2005 and September 2012.  

This case was previously before the Board in May 2007, July 2009, and December 2010 and remanded for further development.  


FINDINGS OF FACT

1.  Prior to April 4, 2011, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  It is reasonably shown that the Veteran's service-connected PTSD precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to April 4, 2011, the criteria for a disability rating of 70 percent, and no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016). 

2.  The criteria for a grant of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's PTSD is rated 50 percent disabling prior to April 4, 2011 and 100 percent thereafter.  He contends that his PTSD is more severe than the currently assigned rating prior to April 4, 2011.  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2015); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9400 (2016).  Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2016).

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  
The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

The April 2004 VA examination shows the Veteran was well oriented with depressed mood, no homicidal or suicidal ideation, and slightly restricted affect.  He reports that he tends to keep to himself except for periodic meetings at the American Legion or his local bar.  He also reports difficulty concentrating and that he is easily angered.  The examiner notes that his insight and judgment are fair, his recent and remote memory are grossly intact, and his attention and concentration are adequate during the interview.

In a November 2004 private psychiatric evaluation from Philadelphia Psychiatric Consultation Service, the Veteran reported that he is unable to sleep at night, and suffers extreme depression with suicidal thoughts of taking poison.  He reports that he is not suicidal at the examination, but he had been suicidal off and on since Vietnam.  He reports no interest in the world around him and inability to concentrate.  The examiner determines his GAF score is 30 on the day of the examination and the highest it had been over the last year was 35.  The examiner determines he has totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavior processes associated with all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior. 

A January 2005 record from the Vet Center shows the Veteran reported suicidal ideation after father's death and he isolated himself.   The Veteran's appearance is unkempt; his manner is anxious; his intelligence is below average; his speech is at a retarded pace; he is oriented to time, place, and person; his memory is impaired; his affect is inappropriate; his motor activity is agitated and restless; and his judgment is impaired.  The record shows disorganized thinking; suicidal thoughts after his father's death, and homicidal thoughts regarding intruders.  The report notes that the Veteran isolated himself and was unable to establish a long-term relationship or job.  The report notes no delusions or hallucinations.

At the Veteran's February 2005 VA examination, he reports suicidal ideation when his father passed away, but otherwise no suicidal and homicidal ideation.  The Veteran also reports that he threatened people on numerous occasions and he had somewhat vague but possible hallucinations.  His GAF score was 60.

In a March 2005 statement, J.L., a social worker at the Vet Center, notes the Veteran isolates himself in a house next to his mother's house on an adjacent lot, stays at home most of the time, and has continuous anxiety and sense of the world being out of control.  The Veteran reports that when his neice, who lives in the apartment above his mother's house, brings boys home late at night, he becomes is hypervigilant, checks the windows and doors all night long, cannot go back to sleep until they leave, and is fearful of losing his temper and hurting the boys.  It is noted that the Veteran is unable to establish a live-in relationship or a boss/employee relationship as previous experience has demonstrated hyper alert compulsive behavior occupies his sense of awareness.

In a September 2005 report, J.L. notes poor memory; sleep disturbance; mood disturbance; delusions or hallucinations; weekly recurrent panic attacks; paranoia or inappropriate suspiciousness; difficulty thinking or concentrating; oddities of thought perception, speech or behavior; social withdrawal or isolation; decreased energy; intrusive recollections of a traumatic experience; generalized persistent anxiety; and hostility and irritability.  J.L. also notes an inability to relate to the public due to his ridged thinking, which he uses to deal with his anxiety.

At the Veteran's May 2010 VA PTSD examination, the Veteran reports difficulties with irritability and angry outbursts, including arguing and fighting.  The examination shows good hygiene; normal speech; good attention and concentration; intact memory and intellect; no impairments in thought process or communication; euthymic mood; and affect full and responsive; and adequate judgment and insight.  He reports no delusions or hallucinations and no suicidal or homicidal ideation.  The examiner notes his GAF score is 60 due to PTSD alone and 55 due to the contribution of the Veteran's alcohol use and antisocial personality disorder.

Following a review of the relevant evidence of record, the Board finds that the criteria for a rating of 70 percent have been met prior to April 4, 2011.  The Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 70 percent, as they are not of such a severity or frequency to result in total occupational and social impairment prior to April 4, 2011.  The evidence did not show gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  While there was some evidence suicidal ideation after the death of the Veteran's father; sporadic homicidal ideation; and some evidence of hallucinations, neither of these symptoms occurs persistently throughout the appeal period.  Thus, they did not amount to persistent danger of hurting self or others or persistent hallucinations as required for a 100 percent evaluation.  

II. TDIU

On the Veteran's applications for TDIU received in March 2004, the Veteran contends that his PTSD prevents him from securing or following a substantially gainful occupation.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.
 
Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

As this Board decision increases the Veteran's disability rating for PTSD to 70 percent, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a) throughout the entire appeal period.  

On the Veteran's March 2004 and February 2005 TDIU applications, he reports that he last worked full-time for A & B Sales Inc. as a car detailer on October 1, 2003.  This is consistent with his report at his April 2004 and February 2005 VA examinations and his testimony at the October 2005 Board hearing.  However, the Veteran's May 2010 and October 2011 VA examinations note the Veteran's last job was as an auto detailer from April 2005 to October 2005, and the Veteran's April 2011 private psychological assessment by Wes Crum, Ph.D. notes that he had not maintained gainful employment since February 2005.  A November 2005 disability determination from the Social Security Administration noted that the Veteran had not engaged in substantial gainful activity since November 1, 2003.
The Veteran's prior employer, A & B Sales completed a request for employment information showing the Veteran was employed from April to October 2003 detailing cars and termination was due to a bad attitude.

At the Veteran's April 2004 VA PTSD examination, he reports that he was fired from his position at A & B after an argument with the son of the boss.  He reports that, prior to that, he worked doing detailing at Quality Motors from April to August 2002 but he could not get along with the wife of the boss and he yelled at her angrily and quit before he was fired.  He contends that he cannot maintain employment due to his anger.  The examiner notes that he had difficulty holding employment and it appears employment will remain problematic. 

In a November 2004 private psychiatric evaluation from Philadelphia Psychiatric Consultation Service, the examiner opines that the Veteran is demonstrably unable to obtain or retain employment.  He also notes that the average Veteran with this Veteran's degree of disability would not have been able to work in any capacity since leaving Vietnam.

In a September 2005 report, J.L., a social worker at the Vet Center, notes that one would not want the Veteran to be in attendance at work.  He further notes the Veteran had poor to no useful ability to function on a day to day basis in work like setting.  J.L. indicates that the Veteran has poor to no ability to remember work-like procedures, maintain attention for two hour segments, maintain regular attendance and be punctual with customary usually strict tolerances, sustain ordinary routine without special supervision, work in coordination with or proximity to others without being unduly distracted, make simple work related decisions, complete normal workday and workweek without interruptions from psychiatric-based symptoms, perform at consistent pace without unreasonable number and length of rest periods, accept instructions and respond appropriately to criticism from supervisors, get along with coworkers or peers; respond appropriately to changes in a routine work setting, or deal with normal work stress.  Further, he has poor to no ability to understand and remember detailed instructions, carry out detailed instructions, set realistic goals or make plans independently of others, deal with stress of semi-skilled and skilled workers, interact appropriately with general public, or maintain socially appropriate behavior.  He also notes slight restriction of activities of daily living; marked difficulties in maintaining social functioning; constant deficiencies of concentration, persistence or pace resulting in failure to complete tasks in a timely manner (in work settings or elsewhere); and continual episodes of deterioration or decompensation in work or worklike setting which causes him to withdraw from the situation or experience exacerbation of signs and symptoms (which may include deterioration of adaptive behaviors).

The October 2005 pre-hearing memorandum notes the Veteran had worked primarily the last 15 years in various jobs until October 2003 because it was hard for him to keep a job.  The memorandum notes he is unable to relate to public, maintain attention for two hour segments, make simple work-related decisions, understand and remember detailed instructions, or maintain socially appropriate behavior.  

In an April 2011 private psychological assessment, Wes Crum, Ph.D, determines the Veteran is unemployable.

However, the Board acknowledges that the February 2005 VA PTSD examiner opines that the Veteran continues to remain employable although his ability to interact with others on a regular basis appears to be somewhat limited.  Additionally, the May 2010 VA examiner notes that it was not clear whether the Veteran's PTSD alone was responsible for his difficulty with employment as he also suffered from difficulties from alcohol dependence and antisocial personality traits, and it is believed that the contribution of those problems, in addition to his PTSD, is what made it difficult for him to maintain employment in the past.  She opines that the Veteran would be able to maintain some type of gainful employment in settings that might require minimal authority checking his work on a regular basis and determines the Veteran has no difficulty in handling the typical structure and stress inherent in his jobs, but rather his problems stem from his feeling uncomfortable when a boss or supervisor is watching his work or making comments about his work, something that would likely aggravate an individual with antisocial personality.  

In addition to PTSD, the Veteran is service-connected for residuals of a scar on the right groin and left leg.  In regard to his scars, at his March 2009 VA scars examination, he reports that while he working at car detailing, a lot of movement or getting up and down would pull on the scar and cause a pulling sensation and this discomfort or sensation could go up to a pain level of eight with excessive activity.  At the Veteran's May 2010 examination, he reports difficulty standing or walking a lot because of leg pain, part of which he said was due to his groin injury that he sustained from shrapnel wounds in service.  However, the April 2004 VA general medical examination determines the Veteran is employable in a work situation that does not require significant physical labor which would include walking uphill or heavy lifting and is employable in a sedentary position from a physical aspect.  The April 2004 Mental Residual Functional Capacity Assessment in the records from the Social Security Administration also note the limitations resulting from the Veteran's impairment do not preclude him from meeting the basic mental demands of competitive work on a sustained basis.  The August 2014 VA scars examiner also determines the Veteran's scars do not impact his ability to work.

In April 2012, a VA opinion was rendered in regard to the combined effects of the Veteran's disabilities on his ability to work.  The April 2012 VA examiner opines that the Veteran's PTSD symptoms, in combination with his service-connected scars, do not render him unable to secure gainful employment.  The examiner notes he is capable of gainful employment in various sedentary work positions in which he would not be required to stand for extended periods of time and in which there would be limited direct supervision.

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports that the Veteran's service-connected PTSD alone prevents him from securing or following substantially gainful employment.  As such, the Board finds that entitlement to a TDIU due to PTSD is warranted.


ORDER

Prior to April 4, 2011, a rating of 70 percent for PTSD is granted, subject to the law and regulations governing payment of monetary benefits.

Entitlement to TDIU due to service-connected PTSD is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


